Citation Nr: 1528509	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for keratoconus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

4.  Entitlement to an initial compensable rating prior to May 6, 2009, and to an initial rating greater than 10 percent thereafter, for plantar fasciitis of the right foot.

5.  Entitlement to an initial rating greater than 10 percent for plantar fasciitis of the left foot.

6.  Entitlement to service connection for hay fever.

7.  Entitlement to service connection for a left lung nodule.

8.  Entitlement to service connection for herpes simplex.

9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to an initial rating greater than 10 percent prior to September 26, 2012, and greater than 30 percent thereafter, for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to September 2000 and from February to October 2003.

This appeal has a long procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which reopened and granted the Veteran's claim of service connection for plantar fasciitis of the right foot, assigning a zero percent rating effective October 14, 2003, and a 10 percent rating effective May 6, 2009.  The RO also granted service connection for plantar fasciitis of the left foot, assigning a 10 percent rating effective May 6, 2009.  The RO next denied service connection for hay fever, a left lung nodule, herpes simplex, and for PTSD (which was characterized as depressive disorder, not otherwise specified).  The RO finally determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for a left ankle disability, sinusitis, keratoconus, and for bilateral pes planus.  The Veteran disagreed with this decision in January 2011.  She perfected a timely appeal in May 2013.

This matter next is before the Board on appeal from a July 2013 rating decision in which the RO granted the Veteran's claim of service connection for PTSD, assigning a 10 percent rating effective May 8, 2008, and a 30 percent rating effective September 26, 2012.  The Veteran disagreed with this decision in September 2013.  The RO issued a Statement of the Case (SOC) on this claim on July 18, 2014.  On September 15, 2014, the Veteran requested an additional 60 days (or until November 15, 2014) to submit a timely substantive appeal.  It appears that the RO took no action on this request for an extension of the time period for filing a substantive appeal.  The Veteran perfected a timely appeal by filing a substantive appeal (VA Form 9) on October 22, 2014.  Having reviewed the record evidence, the Board finds that it has jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a Veteran's claim).

This matter next is before the Board on appeal from an April 2013 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a left knee disability.  The Veteran disagreed with this decision in May 2013.  She perfected a timely appeal in October 2014.

In September 2013 correspondence, the Veteran withdrew her claim for a higher initial rating for plantar fasciitis of the left foot.

In November 2014 correspondence, the Veteran requested a videoconference Board hearing at the RO.

The Board observes that, in an October 2004 rating decision, the RO denied the Veteran's claims of service connection for sinusitis and for bilateral pes planus.  In a September 2007 rating decision, the RO denied the Veteran's claim of service connection for a left ankle disability.  And in a January 2008 rating decision, the RO denied the Veteran's claim of service connection for keratoconus.  The Veteran did not appeal any of these decisions and they became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to these claims within 1 year of the respective rating decisions which would render any of them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of service connection for sinusitis, a left ankle disability, and for keratoconus are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

With the exception of the Veteran's higher initial rating claim for plantar fasciitis of the left foot, the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

In a written statement received by VA on September 5, 2013, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of her appeal on the issue of entitlement to an initial rating greater than 10 percent for plantar fasciitis of the left foot.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an initial rating greater than 10 percent for plantar fasciitis of the left foot.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

In this case, the Veteran submitted a written statement received by VA on September 5, 2013, in which she withdrew her appeal on the issue of entitlement to an initial rating greater than 10 percent for plantar fasciitis of the left foot.  There remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to an initial rating greater than 10 percent for plantar fasciitis of the left foot is dismissed.


REMAND

As noted in the Introduction, in November 2014 correspondence, the Veteran requested a videoconference Board hearing at the RO.  To date, this hearing has not been scheduled.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


